Citation Nr: 0816419	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-36 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions.  In December 
2006, the veteran testified at a Board videoconference 
hearing.  

In a March 2007 decision, the Board determined that new and 
material evidence had not been received to reopen a claim for 
entitlement to service connection for a back disability and 
denied service connection for a psychiatric disorder, acid 
reflux, chronic bronchitis, and for hepatitis C.  The Board 
remanded the remaining issue of entitlement to a permanent 
and total disability rating for nonservice-connected pension 
purposes for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The Board notes that subsequent to the issuance of the 
September 2007 supplemental statement of the case, the 
veteran's sister submitted private treatment records dated 
from August 2007 to January 2008.  The evidence included a 
January 2008 statement from J. T. Fields, M.D., that 
indicated that the veteran was unable to perform any type of 
work.  Dr. Fields stated that "due to a heat stroke [the 
veteran] suffered he [had] cognitive deficits that [made] it 
impossible for him to manage his personal business."  
Additionally, an August 2007 transfer summary from Palmetto 
Health Richland related discharge diagnoses that included an 
altered mental status, likely secondary to multiple causes 
including heat stroke, cocaine abuse, alcohol abuse, and 
infectious etiology (possible pneumonia); mild 
hyperparathyroidism with mild hypercalcemia; rhabdomyolysis 
with elevated creatine phosphokinase; dysphagia; pyuria with 
negative urine culture; right infrahilar infiltrate; anemia; 
elevated troponin at admission; elevated liver function 
tests; hepatitis C; disseminated intravascular coagulation 
with rhabdomyolysis, resolved; heat stroke with maximum 
temperature of 106 degrees with resulting brain damage; 
alcohol abuse; cocaine abuse; hyperglycemia secondary to tube 
feeds; and acute renal failure.  

The Board observes that the medical evidence was forwarded 
directly to the Board from the RO and was never considered by 
either the RO or AMC.  The veteran has not submitted a 
specific waiver with regard to initial RO (or AMC) 
consideration of these records.  Further, as noted above, the 
January 2008 statement from Dr. Fields specifically indicated 
that it was impossible for the veteran to manage his personal 
business.  The Board notes that it does not appear from the 
record that a custodian has been appointed for the veteran in 
this matter.  Thus, the case will be remanded to allow for 
initial consideration of the evidence and for a supplemental 
statement of the case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Also, this case was previously remanded by the Board in March 
2007 to schedule the veteran for a VA examination to assess 
the severity of his nonservice-connected disabilities and 
identify their impact on his ability to obtain and maintain 
employment.  The Board notes that the veteran apparently did 
not appear for the scheduled examination.  As noted above, 
subsequent private medical records have shown that the 
veteran is presently suffering from numerous additional 
disabilities.  For example, the January 2008 statement from 
Dr. Fields specifically noted that the veteran was unable to 
perform any type of work.  Thus, the Board finds that a 
medical opinion should be obtained on remand.  38 C.F.R. 
§ 3.159(c)(4).  

Prior to obtaining the medical opinion, any outstanding 
records of pertinent medical treatment should be obtained and 
added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for disorders since August 2007.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment 
records since August 2007 should be 
obtained.  .  

2.  Make arrangements for the claims 
folder to be reviewed by a VA physician 
for a medical opinion as to whether the 
veteran is permanently and totally 
disabled.  The report should indicate that 
such has been accomplished.  The examiner 
should provide objective findings 
regarding the current level of impairment 
associated with each disability and 
express an opinion as to how each 
disability impacts, individually and in 
conjunction with his other disabilities, 
upon the veteran's ability to pursue 
substantially gainful employment in view 
of all pathology, without regard to age.  
The examiner should be asked to note the 
veteran's history of drug use and should 
specifically comment on whether, and to 
what extent, the veteran's current ability 
to secure and obtain employment is 
impacted by his drug usage.  The examiner 
should specifically render an opinion as 
to whether the veteran is unemployable as 
a result of disabilities reasonably 
certain to continue throughout his life, 
or whether the veteran has permanent 
disabilities which render it impossible 
for the average person to follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed must be included in the 
examination report.  

3.  Thereafter, review the veteran's claim 
for entitlement to a permanent and total 
disability rating for nonservice-connected 
pension purposes (to specifically include 
the provisions of 38 C.F.R. § 3.301(b)).  
If the claim is denied, issue a 
supplemental statement of the case, which 
takes into account all evidence submitted 
since the last supplemental statement of 
the case (including evidence submitted 
directly to the Board), to the veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

